



Exhibit 10.3
Gran Tierra Energy Inc.
2007 Equity Incentive Plan
Performance Stock Unit Award Agreement
Pursuant to the Performance Stock Unit Grant Notice (the “Grant Notice”) and
this Performance Stock Unit Award Agreement (the “Agreement”), Gran Tierra
Energy Inc. (the “Company”) has awarded you a Performance Stock Unit Award (the
“Award”) under the Company’s 2007 Equity Incentive Plan (the “Plan”) for the
target number of Performance Stock Units indicated in the Grant Notice. 
Capitalized terms not explicitly defined in this Agreement but defined in the
Plan will have the same definitions as in the Plan.  Except as otherwise
explicitly provided herein, in the event of any conflict between the terms of
this Agreement and the Plan, the terms of the Plan shall control.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.
Grant of the Award.  This Award represents your right to be issued on a future
date a number of shares of Common Stock equal to the number of Performance Stock
Units that vest, calculated by multiplying the portion of the Target Award
eligible to vest with respect to each Performance Period by the Performance
Multiplier for that Performance Period. As of the Date of Grant, the Company
will credit to a bookkeeping account maintained by the Company for your benefit
with the Target Award. For the avoidance of doubt, in accordance with the Plan,
the Company will have the discretion to settle the Award in an amount of cash
equal to the Fair Market Value of the shares of Common Stock issuable to you in
respect of your Award, and any references in this Agreement to shares of Common
Stock in respect of your Award shall also include an amount of cash equivalent
in value to such shares, if any, that the Company elects to issue in whole or in
part in settlement of your Award.

2.
Number of Performance Stock Units and Shares of Common Stock.  The number of
Performance Stock Units in your Award is set forth in the Grant Notice.

a.
The number of Performance Stock Units that vest will be calculated by
multiplying the portion of the Target Award eligible to vest with respect to
each Performance Period by the Performance Multiplier for that Performance
Period. The Performance Multiplier is calculated for each Performance Period
based on performance metrics established and approved by the Board in its full
discretion. Further details regarding the terms of the Award and some of the
information that will be considered by the Board when establishing the
Performance Multiplier for each Performance Period can be found in Appendix A,
attached hereto.

b.
The number of Performance Stock Units subject to your Award may be adjusted from
time to time for Capitalization Adjustments as described in Section 11(a) of the
Plan.

c.
Any additional Performance Stock Units, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 2 will be






--------------------------------------------------------------------------------






subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Performance Stock Units and Common Stock covered by
your Award.
d.
No fractional Performance Stock Units or rights for fractional shares of Common
Stock will be created pursuant to this Section 2.  Any fraction of a share will
be rounded down to the nearest whole share.

3.
Vesting. The Performance Stock Units will vest based on the Company’s
performance during each Performance Period and your provision of Continuous
Service from the Date of Grant through the date of settlement of the Award. All
Performance Stock Units will be forfeited upon a termination of your Continuous
Service prior to the settlement of the Award and you will have no further right,
title or interest in such Award or any shares of Common Stock or cash with
respect to such Award.

4.
Date of Settlement. Subject to the satisfaction of the withholding obligations
set forth in Section 11 of this Agreement, the Company will issue to you one
share of Common Stock (or an amount of cash equal to the Fair Market Value of
one share of Common Stock determined as of the date of settlement) for each
Performance Stock Unit that vested, if any, effective December 31, 2018.

5.
Payment by You.  This Award was granted in consideration of your services for
the Company or one of its Affiliates.  Subject to Section 11 below, you will not
be required to make any payment to the Company or the applicable Affiliate
(other than your past and future services for the Company or the applicable
Affiliate) with respect to your receipt of the Award, vesting of the Performance
Stock Units, or the delivery of the shares of Common Stock underlying the
Performance Stock Units.

6.
Securities Law Compliance.  You may not be issued any Common Stock under your
Award unless the shares of Common Stock are either (i) then registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act.  Your Award
must also comply with other applicable laws, regulations and the rules of the
securities exchange(s) upon which the Company’s shares are traded, and you will
not receive such Common Stock if the Company determines that such receipt would
not be in material compliance with such laws, regulations and rules.

7.
Restrictive Legends.  The Common Stock issued under your Award will be endorsed
with appropriate legends, if any, determined by the Company.

8.
Transfer Restrictions.  Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of the
shares in respect of your Award.  For example, you may not use shares that may
be issued in respect of your Performance Stock Units as security for a loan, nor
may you transfer, pledge, sell or otherwise dispose of such shares.  This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested Performance Stock Units. Your Award is not transferable, except by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
by delivering written notice to the Company, in a form satisfactory to the
Company, you may designate a third party who, in the event of your






--------------------------------------------------------------------------------






death, will thereafter be entitled to receive any distribution of Common Stock
pursuant to this Agreement.
9.
Award not a Service Contract. 

a.
Your Continuous Service is not for any specified term and may be terminated by
you or by the Company or an Affiliate at any time, for any reason, with or
without cause and with or without notice. Nothing in this Agreement (including,
but not limited to, the vesting of your Performance Stock Units or the issuance
of the shares subject to your Performance Stock Units), the Plan or any covenant
of good faith and fair dealing that may be found implicit in this Agreement or
the Plan will: (i) confer upon you any right to continue in the employment or
service of, or affiliation with, the Company or an Affiliate; (ii) constitute
any promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.

b.
 By accepting this Award, you acknowledge and agree that the right to vest in
the Award (subject to the performance conditions enumerated in the Grant Notice
and Agreement) is earned only by continuing as an employee, director or
consultant at the will of the Company (not through the act of being hired, being
granted this Award or any other award or benefit) and that the Company has the
right to reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to vest in the Award.  You further acknowledge and
agree that this Agreement, the Plan, the transactions contemplated hereunder and
the vesting schedule set forth herein or any covenant of good faith and fair
dealing that may be found implicit in any of them do not constitute an express
or implied promise of continued engagement as an employee or consultant for the
term of this Agreement, for any period, or at all, and shall not interfere in
any way with your right or the Company’s right to terminate your Continuous
Service at any time, with or without cause and with or without notice.

10.
 Unsecured Obligation.  Your Award is unfunded, and even as to any Performance
Stock Units which vest, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue Common Stock
pursuant to this Agreement.  You will not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Agreement until such Common Stock is issued to you pursuant to Section 4 of
this Agreement.  Upon such






--------------------------------------------------------------------------------






issuance, you will obtain full voting and other rights as a stockholder of the
Company with respect to the Common Stock so issued.  Nothing contained in this
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person. 
11.
Withholding Obligations.

a.
On or before the time you receive a distribution of the shares underlying your
Performance Stock Units, and at any other time as reasonably requested by the
Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate that arise in
connection with your Award (the “Withholding Taxes”). Specifically, the Company
or an Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (ii) causing you to tender a cash
payment; (iii) permitting or requiring you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares to be delivered in connection with your Performance Stock
Units to satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and/or its Affiliates; or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with your Performance Stock Units with a Fair Market Value
(measured as of the date shares of Common Stock are issued to you) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
shares of Common Stock so withheld will not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income; and
provided further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, such share withholding
procedure shall be subject to the express prior approval of the Board or a duly
authorized committee thereof. 

b.
Unless the Withholding Taxes of the Company and/or any Affiliate are satisfied,
the Company will have no obligation to deliver to you any Common Stock or cash
with respect to this Award.

c.
In the event the Company’s obligation to withhold arises prior to the delivery
to you of Common Stock or it is determined after the delivery of Common Stock to
you that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.






--------------------------------------------------------------------------------






12.
Dividends. You shall receive no benefit or adjustment to your Award with respect
to any cash dividend, stock dividend or other distribution that does not result
from a Capitalization Adjustment as provided in the Plan; provided, however,
that this sentence shall not apply with respect to any shares of Common Stock
that are delivered to you in connection with your Award after such shares have
been delivered to you.

13.
Other Documents.  You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
other specified individuals to sell shares only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time. 

14.
Notices.  The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic
means.  Any notices provided for in this Agreement or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices provided by mail, the date that is five (5)
days after deposit in the United States Post Office (whether or not actually
received by the addressee), by registered or certified mail with postage and
fees prepaid, addressed at the following addresses, or at such other address(es)
as a party may designate by ten (10) days’ advance written notice to each of the
other parties hereto: 

a.
Company:      Gran Tierra Energy Inc., Attn: President & CEO, 200,150 –
13th Avenue S.W., Calgary, Alberta. Canada T2R 0V2

b.
Participant:     Your address as on file with the Company at the time notice is
given

15.
Headings.  The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

16.
Amendment.  This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent.  Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change will be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.

17.
Miscellaneous.






--------------------------------------------------------------------------------






a.
The rights and obligations of the Company under your Award will be transferable
by the Company to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

b.
You agree upon request to execute any further documents or instruments necessary
or desirable in the sole determination of the Company to carry out the purposes
or intent of your Award.

c.
You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

d.
This Agreement will be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

e.
All obligations of the Company under the Plan and this Agreement will be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.

18.
Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that Section 4
of this Agreement will govern the timing of any distribution of Common Stock
under your Award.  In addition, your Award (and any compensation paid or shares
issued under your Award) is subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law.  No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for “good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company.  The Company will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Board will be final and binding upon you, the
Company, and all other interested persons.  No member of the Board will be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.

19.
Effect on Other Employee Benefit Plans.  The value of the Award subject to this
Agreement will not be included as compensation, earnings, salaries, or other
similar terms used when calculating benefits under any employee benefit plan
(other than the Plan) sponsored by the Company or any Affiliate except as such
plan otherwise expressly






--------------------------------------------------------------------------------






provides. The Company expressly reserves its rights to amend, modify, or
terminate any or all of the employee benefit plans of the Company or any
Affiliate.
20.
Severability.  If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

21.
No Obligation to Minimize Taxes.  The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award. 
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

22.
Resolution of Disputes.  Any dispute arising out of, relating to, or in
connection with the Award, this Agreement, the Grant Notice and/or the Plan,
including any question regarding existence, construction, validity, or
termination shall be settled before a sole arbitrator in accordance with the
Arbitration Rules of the American Arbitration Association in Calgary, Alberta,
Canada.  The proceedings shall be in the English language. The resulting
arbitral award shall be final and binding without right of appeal, and judgment
upon such award may be entered in any court having jurisdiction thereof. A
dispute shall be deemed to have arisen when either Party notifies the other
Party in writing to that effect.

23.
Translation of Documents.  The Grant Notice, this Agreement and the Plan are
written in the English language.  If a Spanish language or Portuguese language
translation has been provided to you, it has been provided only as a courtesy
and such translation shall have no legal force or effect.  Only the English
language version of the Grant Notice, this Agreement and the Plan shall have
legal force and effect and shall be referred to (including in the resolution of
any disputes or controversies between the Parties) in interpreting the
obligations of the Parties under the Grant Notice, this Agreement and the Plan.

By clicking “Accept”, I hereby acknowledge and agree to all of the terms and
conditions contained in the On-Line Performance Stock Unit Grant Notice above.





--------------------------------------------------------------------------------








Appendix A


PERFORMANCE MULTIPLIER CALCULATION FOR
PERFORMANCE SHARE UNITS (“PSUs”)
[gte1.jpg]



